DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nsk Ltd (JP2009-202855), hereafter document 1, in view of Kawasaki (JP2014-37191), hereafter document 2. Document 1 (paragraph [0008] and fig. 2-4) is considered to disclose "a method for manufacturing a railway vehicle axle box, said method comprising manufacturing an axle box provided with an axle box body (housing Hi, H2) in which a bearing for supporting a vehicle axle (railway vehicle axle 13) is accommodated, wherein the two vehicle-width-direction side surfaces of the axle box body in which an accommodating space for accommodating the bearing is formed are in positions symmetrical with respect to the center of the accommodating space." As disclosed in document 2 (paragraph [0049]), it is common technical knowledge to provide a casting step and a machine processing step in a method for manufacturing a railway vehicle axle box. In the axle box of the invention disclosed in document 1, the two vehicle-width-direction side surfaces of the axle box body are in positions symmetrical with respect to the center of .
Claim 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nsk Ltd (JP2009-202855), hereafter document 1, in view of Kawasaki (JP2014-37191), hereafter document 2, in view of NSK LTD. (JP2012-237337), hereafter document 3. Document 1 (paragraph [0008] and fig. 2-4) discloses a configuration in which "a flat surface part is provided to both a first side surface on one vehicle-width-direction side and a second side surface on the other vehicle-width-direction side of the axle box." As disclosed in document 3 (paragraph [0019] and fig. 1 and 2-4), "forming a female threading in a seat surface part of the first side surface or the second side surface" in order to provide a cover for covering the vehicle axle in a railway vehicle axle box is a well-known feature. This being the case, in view of the above well-known feature, it would not be especially difficult to provide a female threading in the first side surface or the second side surface in the invention disclosed in document 1, and a person skilled in the art could then easily conceive of invention as in claim 2 by forming a flat seat surface part in both the first side surface and the second side surface by casting, and then forming a female threading in the seat surface part by machine processing.
Regarding claims 5 and 6, document 3 (paragraphs [ 0013]- [ 0034] and fig. 1 and 2-4) is considered to disclose: "a railway vehicle axle box (axle box 30) provided with an axle box body (axle box body 32) in which a bearing for supporting a vehicle axle (vehicle axle S) is accommodated, the axle box body having an inner surface for demarcating an accommodating space in which the bearing is accommodated, a first side surface (side surface to which an axle box front cover 34 is attached) provided further outward than is the inner surface and provided on one vehicle-width-direction side relative to the center of the accommodating space, and a second side surface (side surface to which an axle box rear cover 36 is attached) provided .
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nsk Ltd (JP2009-202855), hereafter document 1, in view of Kawasaki (JP2014-37191), hereafter document 2, in view of NSK LTD. (JP2012-237337), hereafter document 3, in view of Fuji (JP2003-205840), hereafter document 4. As disclosed in document 4 (paragraph [0043] and fig. 3), providing "a bearing seat to which a rail guard is attached in a side surface of an axle box body on the outside thereof in a vehicle longitudinal direction" in a railway vehicle axle box is a well-known feature, and in view of this well-known feature, a person skilled in the art could easily conceive of providing a bearing seat integrally with the axle box by casting, a rail guard being attached to the bearing seat, in the invention disclosed in document 1. 
Regarding claim 7, as disclosed in document 4 (paragraph [0043] and fig. 3), the feature whereby "the axle box body has a bearing seat to which a rail guard is attached in a side surface on the outside thereof in the vehicle longitudinal direction" in the railway vehicle axle box is a well-known feature, and it would not be especially difficult to provide a bearing seat to which a rail guard is attached in the axle box body of the invention disclosed in document 3.



Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617